
	

113 HR 2779 IH: To establish a separate Inspector General for the Bureau of Consumer Financial Protection.
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2779
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Kingston
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a separate Inspector General for the Bureau
		  of Consumer Financial Protection.
	
	
		1.Creating an Inspector General
			 for the Bureau of Consumer Financial Protection
			(a)In
			 generalSection 12 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1),
			 by inserting the Bureau of Consumer Financial Protection, after
			 Federal Emergency Management Agency,; and
				(2)in paragraph (2),
			 by inserting the Bureau of Consumer Financial Protection, after
			 Export-Import Bank,.
				(b)Technical and
			 conforming amendmentsSection
			 8G of such Act is amended—
				(1)in subsection
			 (a)(2), by striking and the Bureau of Consumer Financial
			 Protection;
				(2)in subsection (c),
			 by striking the third and fourth sentences; and
				(3)in subsection
			 (g)(3), by striking and the Bureau of Consumer Financial
			 Protection.
				2.Requirements for the
			 Inspector General for the Bureau of Consumer Financial Protection
			(a)EstablishmentSection 1011 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5491) is amended—
				(1)in subsection
			 (b)—
					(A)in the subsection
			 heading, by striking and
			 Deputy Director and inserting , Deputy Director, and Inspector
			 General; and
					(B)by inserting after
			 paragraph (5) the following:
						
							(6)Inspector
				GeneralThere is established
				the position of the Inspector General.
							;
				and
					(2)in subsection (d),
			 by striking or Deputy Director each place it appears and
			 inserting , Deputy Director, or Inspector General.
				(b)HearingsSection 1016 of such Act is amended by
			 inserting after subsection (c) the following:
				
					(d)Additional
				Requirement for Inspector GeneralOn a separate occasion from that described
				in subsection (a), the Inspector General of the Bureau shall appear, upon
				invitation, before the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services and the Committee on Energy and
				Commerce of the House of Representatives at semi-annual hearings regarding the
				reports required under subsection (b) and the reports required under section 5
				of the Inspector General Act of 1978 (5 U.S.C.
				App.).
					.
			(c)Funding for
			 Office of Inspector GeneralSection 1017(a)(2) of such Act is
			 amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after subparagraph (B) the
			 following:
					
						(C)Funding for
				Office of Inspector GeneralEach fiscal year, the Bureau shall dedicate
				0.25 percent of the funds transferred pursuant to paragraph (1) to the Office
				of the Inspector
				General.
						.
				(d)Participation in
			 the Council of Inspectors General on Financial OversightSection 989E(a)(1) of such Act is amended
			 by adding at the end the following:
				
					(J)The Bureau of Consumer Financial
				Protection.
					.
			(e)Deadline for
			 appointmentNot later than 60
			 days after the date of the enactment of this Act, the President shall appoint
			 an Inspector General for the Bureau of Consumer Financial Protection in
			 accordance with section 3 of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect 60 days after the date of the enactment of this
			 Act.
		4.Transition
			 periodThe Inspector General
			 of the Board of Governors of the Federal Reserve System and the Bureau of
			 Consumer Financial Protection shall serve in that position until the
			 confirmation of an Inspector General for the Bureau of Consumer Financial
			 Protection. At that time, the Inspector General of the Board of Governors of
			 the Federal Reserve System and the Bureau of Consumer Financial Protection
			 shall become the Inspector General of the Board of Governors of the Federal
			 Reserve System.
		
